UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                        __________________

                             01-10466
                         Summary Calendar
                        __________________



     DONALD CARTER, JR; DONALD ARTIS

                                       Plaintiffs - Appellants

                                v.

     AURELIO CASTILLO, Constable and Individually and
     in his Official Capacity, DALLAS COUNTY, TEXAS

                                       Defendants

     DALLAS COUNTY, TEXAS

                                       Defendant-Appellee

         ______________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                           3:99-CV-47-X
         ______________________________________________
                        December 14, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Carter, Jr. and Donald Artis, Deputy Constables in

Dallas County, Texas, brought suit in the district court alleging

(1) racial discrimination and retaliation in violation of Title VII


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of the Civil Rights Act of 1964;                 (2) retaliation in violation of

their     First    Amendment       rights;       (3)   violation     of   the    Texas

Whistleblower       Act;    and    (4)   a   state     law   claim   of   intentional

infliction of emotional distress.                In a well-reasoned and thorough

opinion, the district court granted summary judgment disposing of

all   claims      against    the    defendant-appellee,         Constable       Aurelio

Castillo and defendant-appellee Dallas County, Texas. Since filing

their appeal, the appellants have dismissed their appeal against

Constable Castillo and their appeal now concerns only Dallas

County, Texas.

      Appellants’ brief is indeed brief and sparse.                        Even when

liberally construed, it complains only of the district court

rulings on their Title VII racial discrimination claims. All other

claims are not briefed and therefore not properly before us for

review.     With respect to the Title VII discrimination claims, we

find no error in the district court rulings.                    We affirm for the

reasons set out in the Memorandum Opinion and Order of the district

court dated February 7, 2001.

                                                                            AFFIRMED




                                             2